      Case 4:95-cr-00154 Document 149 Filed on 08/23/19 in TXSD Page 1 of 4
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                       IN THE UNITED STATES DISTRICT COURT                 August 23, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                                HOUSTON DIVISION



UNITED STATES OF AMERICA,                      §
                                               §
                       Plaintiff,              §
                                               §
V.                                             §     CRIMINAL ACTION NO. H-95-154
                                               §
JOSHUA MAZIQUE BURTON,                         §
                                               §
                       Defendant.              §




                             MEMORANDUM OPINION AND ORDER



          Defendant Joshua Mazique Burton ("Defendant") was convicted of

conspiracy to commit bank robbery and aiding and abetting bank

robbery.          On March 22, 1996, the court sentenced him to 137 months

in prison to run consecutively to any prior undischarged term of

imprisonment. 1         Before Defendant's trial and sentencing in this

action he was convicted of aggravated robbery with a deadly weapon

in the 182nd Judicial District Court of Harris County, Texas, and

was       sentenced     to    fifty   years'       imprisonment. 2   Defendant         is

currently serving his state sentence.                 Pending before the court are


      Judgment in a Criminal Case, Docket Entry No. 96.
          1
                                                              See
Sentencing Minutes, Docket Entry No. 94 (stating that the court
sentenced Defendant to 60 months' imprisonment on Count 1 and 137
months' imprisonment on Count 2 to run concurrently with each
other, but consecutively to any prior undischarged term of
imprisonment) .
          2
              see Presentence Investigation Report, Docket Entry No. 69,
p.    8   1    39.
   Case 4:95-cr-00154 Document 149 Filed on 08/23/19 in TXSD Page 2 of 4



Defendant's Motion to Amend the Federal Judgment and Commitment
Order    to     Allow      Defendant's   Federal       Sentence    To     Be   Served

Concurrently With His State Sentence and to Recommend that the
State Institution Be Designated for Service of Said Concurrent
Sentences       ("Defendant's       Motion")        (Docket     Entry   No.     143);
Government's Response to Defendant's Motion to Amend Judgment
(Docket Entry No. 145); and Defendant's Rebuttal to Government's
Response to Defendant's Motion to Amend Judgment (Docket Entry
No. 148). Defendant requests that the court modify his sentence to
allow his federal sentence to be served concurrently with his prior
state sentence, that the state prison be designated for service of
both sentences, or that he be given credit against his federal

sentence for the time he has served in state custody.                          Having
carefully considered the arguments presented by the parties,
Defendant's Motion will be denied.
     The court's authority to correct or modify a sentence is
limited to the specific circumstances enumerated by Congress in 18
U.S.C.     §   3582(c).      See 18 U.S.C.      §    3582(c);    United States v.
Bridges,       116 F.3d 1110,      1112 (5th Cir. 1997) (discussing the
circumstances under which a district court may modify a sentence);
see also Dillon v. United States, 130 S. Ct. 2683, 2687 (2010)
(applying       one   of     the   limited     circumstances      where    sentence
modification is permitted).
     Section 3582(c) permits a court to modify a previously imposed
sentence under the following circumstances:                   First, the court may

                                         -2-
   Case 4:95-cr-00154 Document 149 Filed on 08/23/19 in TXSD Page 3 of 4


modify a defendant's sentence upon motion of the Director of the

Bureau     of   Prisons    (or    the   defendant    after    administratively
appealing the Director's refusal to file such a motion) for the

reasons outlined in §            3582(c)(1)(A)(I) and (ii)          18 u.s.c.

§ 3582(c)(1)(A).          Second,    the court may modify a defendant's
sentence as expressly permitted by Rule 35 of the Federal Rules of

Criminal    Procedure            specifically,   the court may correct a
clerical error in the sentence3 or reduce a sentence upon the
Government's motion in the event that a defendant provides the
Government      with   substantial      assistance    in     investigating   or
prosecuting another person -- or as expressly permitted by statute.
See 18 U.S.C. § 3582(c)(1)(B); Fed. R. Crim. P. 35.                 Third, the
court may modify the sentence of a defendant who has been sentenced
to a term of imprisonment based on a sentencing range that has
subsequently been lowered, providing that any reduction in the
defendant's sentence is consistent with the policy statements in
the sentencing guidelines.           18 U.S.C.§ 3582(c)(2).
     None of the forms of relief requested by Defendant fall under
any of§ 3582(c)'s exceptions to the rule barring modification of
a term of imprisonment.             Nor has Defendant shown any basis for
modifying his sentence under Fed. R. Crim. P. 35.                 Because the
court lacks authority to modify Defendant's term of imprisonment or
his sentence, Defendant's Motion to Amend the Federal Judgment and


     3
      Under Rule 35 any clerical mistake must be corrected within
14 days of sentencing. See Fed. R. Crim. P. 35.
                                        -3-
   Case 4:95-cr-00154 Document 149 Filed on 08/23/19 in TXSD Page 4 of 4




Commitment Order to Allow Defendant's Federal Sentence To Be Served

Concurrently With His State Sentence and to Recommend that the

State Institution Be Designated for Service of Said Concurrent

Sentences (Docket Entry No. 143) is DENIED.

     SIGNED at Houston, Texas, on this 23rd day of August, 2019.




                                               SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    -4-
